Citation Nr: 1811029	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to headaches or the service-connected recurrent dislocation of the right shoulder.

2.  Entitlement to service connection for headaches.  

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty for training from February 1993 to June 1993 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2017, the Veteran was scheduled for a video-conference hearing with the Board.  He did not attend and has not requested rescheduling or offered an explanation for his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The psychiatric claim for service connection has been developed as a claim for major depressive disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder.

In July 2011, the Veteran filed VA Form 21-8940, Application for Increased Compensation based on Unemployability, but the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an acquired psychiatric disorder, the Veteran reports the condition was caused or aggravated by his service-connected right shoulder disability.  The record shows the Veteran has current major depressive disorder.  See, e.g., May 2012 VA treatment records.  A VA examination has not yet been provided addressing the matter of secondary service connection, and the claim must be remanded for this purpose.

With regard to the claim for headaches, the Veteran reports he sustained a 12-foot fall in service, and has had headaches ever since.  An October 2010 VA provider diagnosed a chronic headache disorder since the in-service head trauma, and a January 2011 VA provider stated the headaches appear trauma-induced, although he also now has migraine symptoms.  The Veteran reports that he lost consciousness from the fall and was hospitalized for 4 days.  Service treatment records (STRs) currently contain a single page from an emergency room, dated from March 1993, documenting a 12-foot fall and a resulting right shoulder injury.  The page also appears to state the Veteran "hit head," but it is somewhat illegible.  The remaining STRs lack inpatient hospitalization records, and the Veteran's separation examination is not contained in the file.  Any outstanding STRs, including inpatient hospitalization records and the separation examination report, must be obtained.  Additionally, as a VA examination has not yet been provided, one should be afforded.

The claim for nonservice-connected pension is inextricably intertwined with the service connection claims being remanded.  A potential grant of service connection for the claims, and any statement made by the examiners on the severity of the disorders and the impact of the disorders on employability, are relevant to the nonservice-connected pension issue.

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center (NPRC) or other appropriate entity, any outstanding service treatment records.  The RO must specifically seek the Veteran's separation examination report, and any records pertaining to a March 1993 inpatient hospitalization following a 12-foot fall, as shown in the  emergency room department report of record.

2.  Afford the Veteran a VA examination addressing the etiology of his psychiatric disorder(s).  All current disorders must be identified.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to (i.) whether any current psychiatric disorder began during active service or is related to any incident of service, and (ii.) whether any current psychiatric disorder was (a) caused or (b) aggravated (chronically worsened) by the service-connected right shoulder disability.

3.  Afford the Veteran a VA examination addressing the etiology of his headaches.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to whether the Veteran's current headaches began during active service or are related to any incident of service, including a 12-foot fall in March 1993.  The emergency room record documenting the fall appears to state that the Veteran struck his head.

4.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran and his representative should be provided a SSOC.  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






